Citation Nr: 1528023	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-35 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for benign prostatic hypertrophy, also claimed as prostate cancer and elevated PSA levels, to include as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

3.  Entitlement to service connection for hypertension, also claimed as high blood pressure, to include as due to herbicide exposure.

4.  Entitlement to service connection for cirrhosis of the liver, to include as due to herbicide exposure.

5.  Entitlement to service connection for renal cysts, claimed as a spot on the kidney, to include as due to herbicide exposure.

6.  Entitlement to service connection for degenerative arthritis of the right shoulder, claimed as a right rotator cuff disability, to include as due to herbicide exposure.

7.  Entitlement to service connection for degenerative joint disease of the left shoulder, claimed as a left rotator cuff disability, to include as due to herbicide exposure.

8.  Entitlement to service connection for impotence, also claimed as erectile dysfunction, to include as due to herbicide exposure and as secondary to diabetes mellitus and a prostate disability.

9.  Entitlement to service connection for drug and alcohol abuse.

10.  Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to October 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in relevant part, denied service connection for a prostate disability, diabetes mellitus, cirrhosis of the liver, hypertension, renal cysts, left and right shoulder disabilities, impotence, drug and alcohol abuse and entitlement to nonservice-connected pension benefits.

The Veteran and his wife testified before the undersigned at a Board hearing in March 2015.  A transcript of the hearing has been reviewed and associated with the claims file.  

The Board notes that in the Veteran's October 2012 notice of disagreement, he indicated that the RO failed to adjudicate the claims of service connection for prostate cancer, high blood pressure, enlarged prostate and high PSA.  In this regard, the September 2012 rating decision included prostate cancer and elevated PSA in its adjudication for benign prostatic hypertrophy.  Additionally, hypertrophy means the enlargement or overgrowth of an organ or part due to an increased size of its constituent cells.  See Dorland's Illustrated Medical Dictionary 348 (32nd ed. 2012).  In light of the definition of hypertrophy, the Board finds that the claim of service connection for benign prostatic hypertrophy includes enlarged prostate.  With regard to high blood pressure, hypertension is defined as high arterial blood pressure.  Id.  Thus, the issue of entitlement of hypertension includes high blood pressure.  

The issue of sclerosis of the liver has been raised by the record in a July 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Likewise, a petition to reopen a claim of service connection for a skin disorder has been raised in the Veteran's substantive appeal.  These issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The Veteran asserts that his prostate disability, diabetes mellitus, cirrhosis of the liver, hypertension, renal cysts, left and right shoulder disabilities and impotence are due to exposure to herbicides, namely Agent Orange, while stationed in Korean demilitarized zone (DMZ).  He also contends that his impotence is secondary to his prostate disability and diabetes mellitus.

If a veteran had active service between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, the veteran shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange.  38 C.F.R. § 3.307(a)(6)(iv).

Here, service records reflect that the Veteran served in Korea from June 1966 to September 1967 in HQ, I Corp.  This was prior to the regulatory presumptive dates of herbicide use in Korea.  As such, the record does not support a finding that the Veteran was exposed to Agent Orange during military service; therefore, presumptive service connection for exposure to Agent Orange is not warranted.  

Nevertheless, the Veteran submitted a June 2005 letter from the Army Center for Unit Records Research (CURR) which indicated that chemical herbicides were used in Korea along the southern boundary of the DMZ from 1967 and 1969.  The letter states that the herbicides were sprayed by Republic of Korea (ROK) Armed Forces, with advice from U.S. Army personnel, but no known involvement in the application of herbicides by U.S. personnel.  This letter provides some corroboration of the Veteran's assertion that herbicides were sprayed in Korea when he was stationed there in 1967.

However, the evidence must also establish that the Veteran was present in the area where herbicides were sprayed to warrant presumptive service connection.  In this regard, a response from the Defense Personnel Records Information Retrieval System (DPRIS) indicates that available documents demonstrate that the Veteran's Unit was located at Camp Red Cloud, approximately 19 miles from the DMZ.  Due to the lack of available unit records, documentation regarding specific duties performed by the unit members could not be provided.  

During the March 2015 Board hearing, the Veteran reported that he was stationed at Camp Red Cloud while serving in Korea and that he traveled to the DMZ for promotion boards and MOS testing.  He also reported that he went to the perimeter of the base for guard duty.  

Although the available evidence cannot confirm the Veteran's specific contentions regarding service near the DMZ, there is also no evidence that contradicts his contentions.  In light of the foregoing, and resolving all reasonable doubt in his favor, the Board will concede exposure to herbicides during service.  As such, on remand, the Veteran should be afforded a VA examination to determine if his prostate disability, diabetes mellitus, cirrhosis of the liver, hypertension, renal cysts, right and left shoulder disabilities and impotence are due to herbicide exposure during military service.  

As previously noted, the September 2012 rating decision denied entitlement to nonservice-connected pension benefits.  In October 2012, the Veteran timely submitted a notice of disagreement.  However, the RO has not issued a statement of the case in response to the Veteran's notice of disagreement for the issue of entitlement to nonservice-connected pension benefits.  Accordingly, the issue must be remanded to the RO for issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Lastly, the Board notes that the issue of entitlement to service connection for drug and alcohol abuse is inextricably intertwined with the remanded issues.  Therefore, the Board must defer adjudication of the claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issue of entitlement to nonservice-connected pension benefits.

2.  Schedule the Veteran for a VA examination to determine the etiology of his prostate disability, diabetes mellitus, cirrhosis of the liver, hypertension, renal cysts, right and left shoulder disabilities and impotence.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

Following examination of the Veteran, the examiner should provide an opinion to the following:

a.  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's diabetes mellitus is related to active service, to include as due to herbicide exposure?  If not, is the diabetes mellitus caused or aggravated by service-connected hypothyroidism?

b.  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's prostate disability is related to active service, to include herbicide exposure?  If not, is the prostate disability caused or aggravated by service-connected hypothyroidism?

c.  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's renal cysts are related to active service, to include herbicide exposure?  If not, are renal cysts caused or aggravated by service-connected hypothyroidism?

d.  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's cirrhosis of the liver is due to active service, to include herbicide exposure?  If not, is cirrhosis or other liver disability  caused or aggravated by service-connected hypothyroidism?

e.  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's left shoulder disability is related to active service, to include herbicide exposure?  

f.  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's right shoulder disability is related to active service, to include herbicide exposure?  

g.  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is related to active service, to include herbicide exposure?  If not, is hypertension caused or aggravated by service-connected hypothyroidism?

h.  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's impotence is related to active service, to include herbicide exposure during military service?  

i.  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's impotence is caused by his prostate disability or diabetes mellitus?  

j.  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's impotence has been aggravated (permanently worsened beyond its natural progression) by his by his prostate disability, diabetes mellitus or hypothyroidism?  

If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of impotence prior to aggravation?

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case, then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


